Exhibit 10.4

 

ABBOTT LABORATORIES
NON-EMPLOYEE DIRECTOR NON-QUALIFIED REPLACEMENT STOCK OPTION AGREEMENT

 

Abbott Laboratories (the “Company”) hereby grants to «First_Name» «MI»
«Last_Name», a Non-Employee Director of the Company (the “Director”), a
Non-Qualified Replacement Stock Option (the “Option”) to purchase from time to
time all or any part of a total of «NQSOs» Shares subject to this Option, at the
price of $«Option_Price» per Share, such price being not less than 100% of the
Fair Market Value of the Shares on the date hereof (the “Exercise Price”), under
the terms and conditions set forth in this Non-Qualified Replacement Stock
Option Agreement (the “Agreement”), and is granted with respect to an Option
(the “Original Option”), the original term of which was set to expire on
«Expiration_Date» (the “Expiration Date”).

 

This Option is granted this «Grant_Day» day of «Grant_Month», 20    , under the
Company’s 2009 Incentive Stock Program (the “Program”).  This Agreement
incorporates and is subject to the provisions of the Program.  To the extent not
defined herein, capitalized terms shall have the same meaning as in the Program,
and in the event of any inconsistency between the provisions of this Agreement
and the provisions of the Program, the Program shall control.

 

The terms and conditions of the Option are as follows:

 

1.                     This Option may, but need not, be exercised in
installments, but only within the time periods and subject to the conditions
described below.  This Option may be exercised only after six months have
elapsed from the date of its grant.  In no event shall this Option be
exercisable on or after the date on which the Original Option would have
terminated or at any other time when the Original Option would not have been
exercisable.

 

2.                     In the event of death of the holder of the Option, this
Option may be exercised within the term of the Option and only by the executor
or administrator of the estate of the holder of the Option or the person or
persons to whom rights under the Option have passed by will or the laws of
descent and distribution, subject to Section 3 below.

 

3.                     This Option is not transferable otherwise than (i) by
will or the laws of descent and distribution or (ii) by the Director as a gift
to the Director’s spouse, child or grandchild (the Director’s “Immediate
Family”) or to a family trust, a family partnership, a family limited liability
company, or a similar arrangement for the benefit of members of the Director’s
Immediate Family.  It may not be assigned, transferred (except as aforesaid),
pledged or hypothecated in any way, whether by operation of law or otherwise,
and shall not be subject to execution, attachment or similar process.  Any
attempt at assignment, transfer, pledge, hypothecation, or other disposition of
this Option contrary to the provisions hereof, and the levy of any attachment or
similar process upon this Option, shall be null and void and without effect.

 

1

--------------------------------------------------------------------------------


 

4.                     This Option may be exercised only by delivering to the
Secretary or other designated employee of the Company a written notice of
exercise, specifying the number of Shares with respect to which the Option is
then being exercised, and accompanied by payment of the Exercise Price of the
Shares being purchased in cash, or by the surrender of other Shares of the
Company having a then fair market value equal to the Exercise Price, or, by the
delivery of a properly executed exercise notice together with a copy of
irrevocable instructions to a broker to deliver promptly to the Company the
amount of sale or loan proceeds to pay the Exercise Price, or a combination
thereof, plus payment in cash or, by withholding or delivery of Shares, of the
full amount of any taxes which are to be withheld and paid with respect to such
exercise, and in the event the Option is being exercised by a person or persons
other than the Director, such appropriate tax clearances, proof of the right of
such person or persons to exercise the Option, and other pertinent data as the
Company may deem necessary.

 

5.                     The Company shall not be required to issue or deliver any
Shares purchased upon any exercise pending compliance with all applicable
federal and state securities and other laws (including any registration
requirements) and compliance with the rules and practices of any stock exchange
upon which the Company’s Shares are listed.

 

6.                     The Director may satisfy any federal, state, local or
foreign taxes arising from any transaction related to the exercise of the Option
by (i) tendering a cash payment, (ii) having the Company withhold Shares from
the Option exercised to satisfy the minimum applicable withholding tax,
(iii) tendering Shares received in connection with the Option back to the
Company, or (iv) delivering other previously acquired Shares having a Fair
Market Value approximately equal to the amount to be withheld.  The Company
shall have the right and is hereby authorized to withhold from the Shares
transferable to the Director upon any exercise of the Option or from any other
compensation or other amount owing to the Director such amount as may be
necessary in the opinion of the Company to satisfy all such taxes, requirements
and withholding obligations.  If the Company withholds from the Shares for tax
purposes, the Director is deemed to have been issued the full number of Shares
subject to the Option, notwithstanding that a number of the Shares are held back
solely for the purpose of satisfying any such taxes, requirements and
withholding obligations.

 

7.                     The Option is intended to be exempt from the requirements
of Code Section 409A.  The Program and this Agreement shall be administered and
interpreted in a manner consistent with this intent.  If the Company determines
that this Agreement is subject to Code Section 409A and fails to comply with
that section’s requirements, the Company may, at the Company’s sole discretion,
and without the Director’s consent, amend the Agreement to cause it to comply
with Code Section 409A or be exempt from Code Section 409A.

 

8.                     In the event there is a change in the number of issued
Shares without new consideration to the Company (such as by stock dividends or
stock split-ups), then (i) the number of Shares at the time unexercised under
this

 

2

--------------------------------------------------------------------------------


 

Option shall be changed in proportion to such change in issued Shares; and
(ii) the Exercise Price for the unexercised portion of the Option shall be
adjusted so that the aggregate consideration payable to the Company upon the
purchase of all Shares not theretofore purchased shall not be changed.

 

If the outstanding Shares shall be combined, or be changed into another kind of
stock of the Company or into securities of another corporation, whether through
recapitalization, reorganization, sale, merger, consolidation, etc., the Company
shall cause adequate provision to be made whereby the person or persons entitled
to exercise this Option shall thereafter be entitled to receive, upon due
exercise of any portion of the Option, the securities which that person would
have been entitled to receive for Shares acquired through exercise of the same
portion of such Option immediately prior to the effective date of such
recapitalization, reorganization, sale, merger, consolidation, spin-off, etc. 
If appropriate, due adjustment shall be made in the per share or per unit price
of the securities purchased on exercise of this Option following said
recapitalization, reorganization, sale, merger, consolidation, spin-off, etc.

 

9.                     In the event the purchase price of the Shares covered by
this Option or any taxes due on its exercise are paid by the surrender of other
Shares or, for payment of withholding taxes, by withholding of Shares, the
Director will be granted an Option (the “Replacement Option”) to purchase a
number of Shares equal to the number of Shares surrendered and/or withheld,
provided the then fair market value of the Shares covered by this Option is at
least twenty-five percent (25%) higher than such purchase price.  The purchase
price under the Replacement Option will be the fair market value of the Shares
covered by the Replacement Option as of the grant date of the Replacement
Option.  The Replacement Option will be a non-qualified stock option, first
exercisable six (6) months from the Replacement Option grant date, with a term
equal to the remainder of the term of the Original Option.  An additional
Replacement Option will not be granted upon the exercise of a previously issued
Replacement Option if that previously granted Replacement Option is exercised in
the same calendar year that it was granted.

 

10.               For purposes of this Agreement, “Personal Data” shall mean
certain personal information about the Director held by the Company and its
Subsidiaries, including, but not limited to, the Director’s name, home address
and telephone number, date of birth, Social Security Number or other Director
Identification Number, salary, nationality, job title, the number of Shares (if
any) owned by the Director, whether the Director is a member of the Board of
Directors of the Company or of any of its Subsidiaries, details of all stock
options or any other entitlement to Shares awarded, canceled, purchased, vested,
unvested or outstanding in the Director’s favor for the purpose of managing and
administering the Program or this Option.  The Option granted hereunder shall be
interpreted to effect the original intent of the Company as closely as possible
to the fullest extent permitted by applicable law (including, without
limitation, any laws governing data privacy).  If any condition or provision of
this Agreement is invalid, illegal, or incapable of being enforced under any
applicable law or regulation

 

3

--------------------------------------------------------------------------------


 

governing data privacy, including the privacy laws and regulations of the
European Economic Area, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect.

 

By accepting the Option, the Director voluntarily and unambiguously acknowledges
and consents to the collection, use, processing and transfer of Personal Data as
described in this Section, in electronic or other form.  The Director is not
obligated to consent to such collection, use, processing and transfer of
Personal Data.  However, failure to provide the consent may affect the
Director’s ability to participate in the Program.  The Director understands that
the Company and its Subsidiaries will transfer Personal Data amongst themselves
as necessary for the purpose of implementation, administration and management of
the Director’s participation in the Program, and the Company and/or any of its
Subsidiaries may each further transfer Personal Data to any third parties
assisting the Company in the implementation, administration and management of
the Program, including UBS or such other stock plan service provider as may be
selected by the Company in the future.  These recipients may be located in the
European Economic Area, or elsewhere throughout the world, such as the United
States and the recipients’ country (e.g., the United States) may have different
privacy laws and protections than the Director’s country.  The Director
understands that the Director may request a list with the names and addresses of
any potential recipients of Personal Data by contacting Secretary of the
Company. The Director hereby authorizes the Company and its Subsidiaries to
receive, possess, use, retain and transfer the Personal Data, in electronic or
other form, for the purposes of implementing, administering and managing the
Director’s participation in the Program, including any transfer of such Personal
Data as may be required for the administration of the Program and/or the
subsequent holding of Shares on the Director’s behalf to a broker or other third
party with whom the Director may elect to deposit any Shares acquired pursuant
to the Program.  The Director understands that Personal Data may be held only as
long as is necessary to implement, administer and manage the Director’s
participation in the Program.  The Director may, at any time, review Personal
Data, request additional information about the storage and processing of
Personal Data, and require any necessary amendments to such data.  The Director
may, at any time, withdraw the consents herein in writing, in any case without
cost, by contacting the Company; however, withdrawing such consent may affect
such Director’s ability to participate in the Program.

 

11.               This Agreement shall be binding upon and operate for the
benefit of the Company and its successors and assigns, and the Director and the
Director’s Representative.

 

12.               The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of the Agreement shall be severable
and enforceable to the extent permitted by law.  To the extent a court or
tribunal of competent jurisdiction determines that any provision of this
Agreement is invalid or unenforceable, in whole or in part, the Company, in its
sole discretion, shall have the power and authority to revise or strike such

 

4

--------------------------------------------------------------------------------


 

provision to the minimum extent necessary to make it valid and enforceable to
the full extent permitted under local law.

 

13.               This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois without giving effect to the
conflict of laws principles thereof.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer as of the grant date above set forth.

 

 

 

 

ABBOTT LABORATORIES

 

 

 

 

By

[g96511kei001.gif]

 

 

 

 

 

Miles D. White

 

 

Chairman and Chief Executive Officer

 

5

--------------------------------------------------------------------------------